DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 08/02/2022 has been entered. Claims 1-20 remain pending in the application with claims 7-20 withdrawn pursuant to the restriction requirement. Applicant’s amendments to the drawings have overcome the objections as previously set forth in the Non-final Rejection mailed 04/08/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan (US 5029411 A) in view of Nourigat (US 20050064003 A1).
	For claim 1:
 Keenan teaches:

    PNG
    media_image1.png
    219
    560
    media_image1.png
    Greyscale

An arthropod mitigation device, comprising: (abstract and figs)
 a handle; (see handle ref 19 fig 4, unnumbered for fig 6)
and a disposable section configured to be removably attached to said handle, comprising: (Fig 6-7, structure lower of handle) 
 a carrier section having a substantially cylindrical surface; (Fig 6-7, Ref 32+33+34) 
a cover section configured to be applied to said carrier section, (Fig 6-7, see sheet 6 in fig 3, unnumbered for fig 6, col 3, ln3-39)
said cover section when so applied to said carrier section configured to provide a substantially cylindrical surface (see fig 6-7 how the sheet 6 applied is substantially cylindrical)
comprising a cover that is configured to allow an arthropod to become attached thereto; (Ref 6, col 2, ln 19-23)
said arthropod mitigation device configured to be operated by a user so as to traverse by rolling a region of interest believed to harbor an arthropod, and to mitigate said arthropod therefrom by without the application of a chemical insecticide. (col 3, ln3-39)
Keenan doesn’t teach:
comprising a synthetic fiber cover that is configured to allow an arthropod to become attached thereto. 
Nourigat teaches:
An arthropod mitigation device (abstract and figs) 
a cover section comprising a synthetic fiber cover that is configured to allow an arthropod to become attached thereto. (Fig 2, Ref 12, para0030, 0035-0038,0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover section of Keenan such that it was comprised of a synthetic fiber as taught by Nourigat to provide for a extending fibers for entanglement with the legs of the pest to improve capture efficiency (para0018). 
For claim 2, Keenan also discloses:
wherein said arthropod is one of a tick, a mosquito, and a flea. (title, col 1 ln 9, 54-56)
For claim 3, Keenan as modified doesn’t explicitly teach:
wherein said cover section is provided in a sleeve configuration. (Keenan discloses that the cover section is provided in a sheet configuration)
However, it would have been an obvious substitution of functional equivalents to substitute a sleeve configuration as claimed for a sheet configuration as taught by Keenan as modified to provide for an encasing of the cover section around the cylindrical structure that is easy to slip in and replace, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For claim 4, Keenan also discloses:
wherein said cover section is provided in a sheet configuration. (Fig 6-7, see sheet 6 in fig 3, unnumbered for fig 6, col 3, ln3-39
For claim 5, Keenan also discloses:
wherein said cover section in sheet configuration comprises an attachment structure. (col 2, ln 19-22, “tacky substance”)
For claim 6, Keenan also discloses:
wherein said attachment structure is a selected from the group consisting of a hook and eye fastener, an adhesive, and an elastic band. (col 3, ln28-29)
Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments found in pgs 15-18 that Keenan does not teach “a substantially cylindrical surface comprising a synthetic fiber cover that is configured to allow an arthropod to become attached thereto makes contact with the surface over which it is rolling”. 
This is not found persuasive because claim 1 does not claim anywhere that the carrier section or cover section make direct contact with the surface over which it is rolling. Claim 1 only requires that the arthropod mitigation device as a whole traverses a region by rolling to mitigate the arthropods in that region. It does not limit the recitation to any of the elements of the arthropod mitigation device. Thus, any part of the device that traverses by rolling meets the limitation. Therefore, the rejection in view of Keenan is maintained. 
In regards to Applicant’s arguments with regards to claim 2 and 6 found in pgs 19-21 that Keenan does not disclose “an attachment structure” and “carrier section having substantially cylindrical surface and the cover section configured to be applied to said carrier section of the disposable section configured to be removably attached to said handle”. Again, claim 1 does not recite anywhere that the cover section is removably attached to said handle. Claim 1 only recites that a cover section is applied to the carrier section, claims 5-6 further recite that the attachment structure can be in the form of an adhesive i.e. tacky substance. Thus, with the BRI of the claim the attachment structure can be interpreted as an attachment substance further part of the cover section. An adhesive is a material in which insects will jump and become entrapped in. 
In regards to Applicant’s arguments found in pgs 21-22 that Keenan does not teach “a cover section for a roller in any form.” The applicant argues:
Keenan does not teach a cover section for a roller in any form. Suggesting that Keenan somehow teaches a cover for a non-existent roller appears to be impermissible hindsight (that is, using the present disclosure as the source for the argument of obviousness). 
This is not found persuasive because Keenan in fact does teach a cover section for a roller in sheet configuration. Please see Ref 6 of Keenan in Figs 3, 6-7 “ preferably multi-colored sheet 6 of fabric or paper” for the embodiment relied upon for the rejection. Furthermore, Keenan refers to the cover section as “sheet” in its disclosure. 
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument for the recital of “a synthetic fiber cover”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643